DETAILED ACTION
This is in response to the application filed on 04/12/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined and are pending.

Priority
Priority claims to foreign application CN201910293914.4 (Country: PEOPLE'S REPUBLIC OF CHINA) filed on 04/12/2019 is acknowledged. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 9 and 10,

Further, this judicial exception is not integrated into a practical application. The claims do not recite any additional elements that impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Thus, the claims are not patent eligible.

Regarding independent claim 4,

Further, this judicial exception is not integrated into a practical application. The claims do not recite any additional elements that impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Thus, the claims are not patent eligible.

Regarding dependent claims, 

Claims 5-8 are dependent on independent claim 4, and include all the limitations of the corresponding independent claims. Therefore, claims 5-8 recite the same abstract idea of a mental process. The claims recite additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 11-12 are dependent on independent claim 9, claims 13-14 are dependent on independent claim 10, and include all the limitations of the corresponding independent claims. Therefore, claims 11-14 recite the same abstract idea of a mental process. The claims recite the additional limitation regarding “performing a hash algorithm...” which, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmasri (“Fundamentals of Database Systems”, 2004).

Regarding claim 1,
Elmasri teaches A method for creating a metadata index, comprising:
generating a first-level index to index a metadata item; *see page4 (“A single-level index is an auxiliary file that makes it more efficient to search for a record in the data file. – The index is usually specified on one field of the file [read on ‘metadata item’]...– One form of an index is a file of entries <field value, pointer to record>, which is ordered by field value”), pages 8,10-11,13-14 
inserting a first indication into the first-level index to indicate a position of the metadata item in a set of metadata; *see page4 (“pointer to record” teaches first indication/position of metadata item in set/block)
generating a second-level index to index a set of first-level indexes; and *see page16 (“Because a single-level index is an ordered file, we can create a primary index to the index itself; in this case, the original index file is called the first-level index and the index to the index is called the second-level index”)
inserting a second indication into the second-level index to indicate a set of positions of the set of metadata.*see page17 (“FIGURE 14.6 A two-level primary index...” shows the second-level index comprising pointers to blocks within first level index, which in turn comprises pointers to metadata/fields corresponding to records. This teaches indications to indicate set of positions of the set of metadata), page21 (“...most multi-level indexes use B-tree or B+-tree data structures...”), page23 (“In a B-tree, pointers to data records exist at all levels of the tree...”, page24 (“FIGURE 14.10 shows an index node in a B-tree comprising set of data pointers, corresponding to set of positions of set of metadata)

Regarding claim 9,
Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun Hsu (US 2006/0218176 A1).

Regarding claim 4,
Sun Hsu teaches A method for indexing metadata, comprising:
determining a second-level index associated with a target metadata item, the second-level index being used to index a set of first-level indexes, and the set of first-level indexes being used to index a first set of metadata; *see para64 (“...retrieval module 215 receives a key from system 210 for a record a user wishes to retrieve (step 505) (referenced herein as a retrieval key and a search record). The retrieval module 215 selects a first level in tree 205 (step 510) and sets a level indicator, i, equal to zero. The retrieval module 215 calculates a hash value (h(key)) using the retrieval key and a hash function for the selected level (step 515)...”, “first level in tree, level 0” teaches ‘second-level index’), FIG. 5; The examiner notes Sun Hsu has numbered the levels opposite to the instant application – “level 0” is the second-level index.
obtaining a second indication contained in the second-level index, the second indication indicating a set of positions of the first set of metadata; *see para64 (“...This hash value serves as an index to a node of tree 205, determining a target bucket at the selected level”; Here, it is understood that by traversing down the “index to a node of tree” recursively, set of positions of set of metadata indexed through the tree is obtained), FIG. 5
determining a first-level index in the set of first-level indexes that indexes the target metadata item; *see para67 (“...the retrieval module 215 selects the children of the selected node on a next level (step 550) and increments the level indicator, i, by one. The retrieval module 215 repeats steps 515 through 550 until the record is found or until NULL is returned...”, “next level, level 1” teaches ‘first-level index’), FIG. 5
obtaining a first indication contained in the first-level index, the first indication indicating a position of the target metadata item in the first set of metadata; and determining a position of the target metadata item based on the first and second indications.*see para66 (“If the retrieval key matches the stored key (decision step 540), the retrieval module 215 returns a value indicating a location of the search record (step 545)”, Here, traversing down the tree (repeats steps 515 through 550) until the record is found teaches ‘determining position of target metadata based on first and second indications’), FIG. 5, para15(“...path to an index entry includes the sequence of tree nodes beginning at the root that are traversed to locate the index entry”)

Regarding claim 7,
Sun Hsu teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Sun Hsu further teaches The method of claim 4, wherein the first-level index is a first character string associated with the target metadata item that is generated by performing a hash algorithm on the target metadata item  *see para45(“System 10 defines a hash function for a level as ...{h(x)} has been proven to be universal”) and para57 (“...The insertion module 210 calculates a hash value for key of R 402, using a hash function for level 1, h1. In this example, h1 (key1)=1. The value h1(key1)=1 corresponds to a bucket at position (1, 0, 1), bucket 434”  teaches performing hash algorithm on record/metadata to generate level 1 index, which is read on ‘first-level index’), para72 (“...system 10 hashes the key into a 64-bit hash value. In one embodiment, system 10 uses a cryptographic hash function such as, for example, SHA-1, to hash the key to minimize the chances of collisions and vulnerability...” teaches hash algorithm to generate “64-bit hash value”, read on ‘character string’)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elmasri in view of Sun Hsu.

Regarding claim 2,
Elmasri teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Elmasri doesn’t expressly teach The method of claim 1, wherein generating the first-level index comprises: performing a hash algorithm on the metadata item, to generate a first character string associated with the metadata item as the first-level index.
However, Sun Hsu teaches The method of claim 1, wherein generating the first-level index comprises: performing a hash algorithm on the metadata item, to generate a first character string associated with the metadata item as the first-level index. *see para45(“System 10 defines a hash function for a level as ...{h(x)} has been proven to be universal”) and para57 (“...The insertion module 210 calculates a hash value for key of R 402, using a hash function for level 1, h1. In this example, h1 (key1)=1. The value h1(key1)=1 corresponds to a bucket at position (1, 0, 1), bucket 434”  teaches performing hash algorithm on record/metadata to generate level 1 index, which is read on ‘first-level index’), para72 (“...system 10 hashes the key into a 64-bit hash value. In one embodiment, system 10 uses a cryptographic hash function such as, for example, SHA-1, to hash the key to minimize the chances of collisions and vulnerability...” teaches hash algorithm to generate “64-bit hash value”, read on ‘character string’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elmasri to incorporate the teachings of Sun Hsu and enable Elmasri to perform a hash algorithm to generate a character string as the index, as doing so would help minimize the chances of collisions and vulnerability (Sun Hsu, para72).

Regarding claim 3,
Elmasri teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Elmasri doesn’t expressly teach The method of claim 1, wherein generating the second-level index comprises: performing a hash algorithm on the set of first-level indexes, to generate a second character string associated with the set of first-level indexes as the second-level index.
However, Sun Hsu teaches The method of claim 1, wherein generating the second-level index comprises: performing a hash algorithm on the set of first-level indexes, to generate a second character string associated with the set of first-level indexes as the second-level index.*see para45(“System 10 defines a hash function for a level as ...{h(x)} has been proven to be universal”), para56 (“To insert a record R1 402, the insertion module 210 selects a first level and sets i=0 (step 305). The insertion module 210 calculates a hash value for a key, key1, of R1 402, using a hash function for level 0, h0. In this example, h0(key1)=2. The value h0(key1)=2 corresponds to a bucket at position (0, 0, 2), bucket 432” teaches performing hash algorithm to generate “level 0” index, which is read on ‘second-level index’; para72 (“...system 10 hashes the key into a 64-bit hash value. In one embodiment, system 10 uses a cryptographic hash function such as, for example, SHA-1, to hash the key to minimize the chances of collisions and vulnerability...” teaches hash algorithm to generate “64-bit hash value”, read on ‘character string’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elmasri to incorporate the teachings of Sun Hsu and enable Elmasri to perform a hash algorithm to Sun Hsu, para72).
Further, while Sun Hsu doesn’t expressly teach that second-level index is generated by performing a hash algorithm on the set of first-level indexes, it is obvious and understood in the art that the key used in the hash functions taught in paras [0056, 72 and others] can be replaced with any key value, including a plurality of keys from the lower/ first-level indexes. Doing so would enable organizing large collections of records for fast retrieval that eliminates exposure of an index to manipulation by an adversary, [see Sun Hsu, para [0010])

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu in view of Skeoch (WO 2012/048037 A2)

Regarding claim 5,
Sun Hsu teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Sun Hsu does not teach The method of claim 4, further comprising: obtaining the first set of metadata and a second set of metadata different from the first set of metadata; comparing the first set of metadata with the second set of metadata; and in response to the first set of metadata mismatching with the second set of metadata, determining a metadata item in the first set of metadata that mismatches with the second set of metadata, as the target metadata item.
However, Skeoch teaches The method of claim 4, further comprising: obtaining the first set of metadata and a second set of metadata different from the first set of metadata; comparing the first set of metadata with the second set of metadata; and *see para23-24(teaches application obtains /compares primary VM image files [first set] and replica image files [second set]), para25(“...The state of the secondary replicas enable the VM management software application to replicate non-redundant chunks of data by comparing hash indices of stale and updated VM image files during initial replica placement. The non-redundant data chunks may represent the updates to the primary VM image file...”, “primary/updated image files” read on ‘first set of metadata’, “stale/replica image files” read on ‘second set of metadata’. It is understood that by comparing indices corresponding to first set and second set of metadata, the first and second set of metadata are also being compared)
in response to the first set of metadata mismatching with the second set of metadata, determining a metadata item in the first set of metadata that mismatches with the second set of metadata, as the target metadata item.*see para25(“...The non-redundant data chunks may represent the updates to the primary VM image file...” teaches primary image file [first set...] mismatching with stale image file [second set...] and determining the updated data chunks [read on ‘mismatched metadata item’]), Also see para56 (“Fig. 4...updating VM images efficiently in a WAN by implementing a hash comparison between active index 410 and stale index 415... The primary image copy 460 is broken down in constituent data blocks which are stored as hash objects for comparison...”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun Hsu to incorporate the teachings of Skeoch and enable Sun Hsu to obtain and compare sets of metadata/files and determine mismatching metadata, as doing so would enable the application to identify new/updated data on primary site that needs to be propagated to secondary sites (Skeoch, para23).

Regarding claim 6,
Sun Hsu as modified by Skeoch teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Skeoch further teaches The method of claim 5, wherein comparing the first set of metadata with the second set of metadata comprises:
obtaining a first index associated with the first set of metadata; obtaining a second index associated with the second set of metadata, a level of the second index being identical to a level of the first index; and comparing the first index with the second index.*see para25(“...The state of the secondary replicas enable the VM management software application to replicate non-redundant chunks of data by comparing hash indices of stale and updated VM image files during initial replica placement...”, “hash indices of primary/updated image files” read on ‘first set of metadata’, “hash indices of stale/replica image files” read on ‘second index’), Also see para56 (“Fig. 4...updating VM images efficiently in a WAN by implementing a hash comparison between active index 410 [‘first index’] and stale index 415 [‘second index’]... Hash comparison using Rabin fingerprints is implemented between the active and stale indices to identify any update to the image data files at the primary cloud site 405...”) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu.

Regarding claim 8,
Sun Hsu teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Sun Hsu further teaches The method of claim 4, wherein the second-level index is a second character string associated with the set of first-level indexes that is generated by performing a hash algorithm on the set of first-level indexes. *see para45(“System 10 defines a hash function for a level as ...{h(x)} has been proven to be universal”), para56 (“To insert a record R1 402, the insertion module 210 selects a first level and sets i=0 (step 305). The insertion module 210 calculates a hash value for a key, key1, of R1 402, using a hash function for level 0, h0. In this example, h0(key1)=2. The value h0(key1)=2 corresponds to a bucket at position (0, 0, 2), bucket 432” teaches performing hash algorithm to generate “level 0” index, which is read on ‘second-level index’; para72 (“...system 10 hashes the key into a 64-bit hash value. In one embodiment, system 10 uses a cryptographic hash function such as, for example, SHA-1, to hash the key to minimize the chances of collisions and vulnerability...” teaches hash algorithm to generate “64-bit hash value”, read on ‘character string’)
While Sun Hsu doesn’t expressly teach that second-level index is generated by performing a hash algorithm on the set of first-level indexes, it is obvious and understood in the art that the key used in the hash functions taught in paras [0056, 72 and others] can be replaced with any key value, including a plurality of keys from the lower/ first-level indexes. Doing so would enable organizing large collections of records for fast retrieval that eliminates exposure of an index to manipulation by an adversary, [see Sun Hsu, para [0010])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Clark (US 9,104,675 B1) discloses a multi-level hash index for searching a database given the inode number of a file.
Ueda (US 2018/0196887 A1) discloses hash table structures and system and methods for creating and storing data in the hash table structures.
Pillai (US 10,311,021 B1) discloses a method for indexing backup file metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145